Exhibit 10.1

 

 

 

 



March 4, 2020

 

Mr. Dewan F.H. Chowdhury

Chief Executive Officer

Nemaura Medical Inc.

57 West 57th Street

New York, New York 10019

 

Re: Amendment to Sales Agreement, dated October 19, 2018

 

Dear Mr. Chowdhury:

 

Reference is made to that certain sales agreement, dated October 19, 2018,
between Nemaura Medical Inc. (the “Company”) and Maxim Group LLC (“Maxim”) (the
“Sales Agreement”). Notwithstanding anything in the Sales Agreement to the
contrary, it is agreed that the Sales Agreement shall remain in full force and
effect without a specific time-period term, provided that either the Company or
Maxim may terminate the Sales Agreement upon 10 days’ prior written notice to
the other party.

 

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Amendment. A signature delivered by facsimile shall
constitute an original.

 

This Amendment shall be governed pursuant to Section 12 of the Sales Agreement.

 

 

Very truly yours,





 

 

MAXIM GROUP LLC

  By:  /s/ Clifford A. Teller   Name: Clifford A. Teller
Title: Executive Managing Director & Head of Investment Banking

 

 

 

ACCEPTED AND AGREED TO:

 

NEMAURA MEDICAL INC.

      By:  /s/ Dewan F. H. Chowdgury     Name: Dewan F. H. Chowdhury
Title: Chief Executive Officer and Interim Chief Financial Officer

 



 

 

